Exhibit 10.1

 

Execution Version

 

SEVENTH AMENDMENT

TO

TERMINALING SERVICES AGREEMENT — SOUTHEAST AND COLLINS/PURVIS

 

THIS SEVENTH AMENDMENT TO TERMINALING SERVICES AGREEMENT — SOUTHEAST AND
COLLINS/PURVIS (this “Seventh Amendment”) dated as of December 20, 2013 (the
“Effective Date”) is entered into by and between TransMontaigne Partners L.P. on
behalf of itself and its Affiliates (“Owner”) and Morgan Stanley Capital Group
Inc. (“Customer”), each sometimes referred to herein each as a “Party” and,
collectively, as the “Parties.”

 

R E C I T A L S:

 

A.                                    Owner and Customer previously entered into
the Terminaling Services Agreement — Southeast and Collins/Purvis, dated as of
January 1, 2008, as amended by the First Amendment to Terminaling Services
Agreement — Southeast and Collins/Purvis, effective January 1, 2008, the Second
Amendment to Terminaling Services Agreement — Southeast and Collins/Purvis,
effective June 1, 2009, the Third Amendment to Terminaling Services Agreement —
Southeast and Collins/Purvis, effective December 22, 2009, the Fourth Amendment
to Terminaling Services Agreement — Southeast and Collins/Purvis, dated as of
April 14, 2010, the Fifth Amendment to Terminaling Services Agreement —
Southeast and Collins/Purvis, dated as of March 15, 2012, and the Sixth
Amendment to Terminaling Services Agreement — Southeast and Collins/Purvis,
dated as of July 16, 2013 (collectively, the “Original TSA”).

 

B.                                    Owner and Customer desire to amend the
Original TSA in certain respects.

 

NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

ARTICLE 1
DEFINITIONS AND CONSTRUCTION

 

1.1                               Defined Terms.  Capitalized terms and
references used but not otherwise defined in this Seventh Amendment have the
respective meanings given to such terms in the Original TSA.

 

1.2                               Headings.  All headings herein are intended
solely for convenience of reference and shall not affect the meaning or
interpretation of the provisions of this Seventh Amendment.

 

1.3                               References.  Each reference in the Original
TSA to “this Agreement”, “herein” or words of like import referring to such
Original TSA shall mean and be a reference to the Original TSA, as amended by
this Seventh Amendment, and “thereunder”, “thereof” or words of like import
shall mean and be a reference to the Original TSA, as amended by this Seventh
Amendment.  Any notices, requests, certificates and other documents executed and
delivered on or after the date hereof may refer to the Original TSA without
making specific reference to this Seventh Amendment, but nevertheless all such
references shall mean the Original TSA as amended by this Seventh Amendment.

 

ARTICLE 2

AMENDMENT TO AGREEMENT

 

2.1                               Section 7 of Attachment “A” shall be deleted
in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“7.                                TERM:  This Agreement shall commence on the
Effective Date and shall continue in effect through July 31, 2015 (the “Initial
Term”), after which this Agreement shall automatically continue (the “Renewal
Term”) unless and until Customer provides Owner at least twenty-four (24)
Months’ notice of Customer’s intent to terminate this Agreement at the end of
the Initial Term or during the Renewal Term.  The Initial Term and the Renewal
Term shall be deemed, collectively, the “Term” of this Agreement. 
Notwithstanding the foregoing (i) this Agreement will terminate with respect to
the Collins/Purvis Terminal on December 31, 2015, following which the Throughput
Fees relating to the Collins Tankage and the Purvis Tankage set forth on
Attachment “A-1” and the Tanks at the Collins/Purvis Terminal set forth on
Attachment “A-3” shall be deemed deleted, and (ii) effective at any time from
and after July 31, 2023, Owner may terminate this Agreement by providing
Customer at least twenty-four (24) Months’ notice of Owner’s intent to terminate
this Agreement.”

 

ARTICLE 3

MISCELLANEOUS

 

3.1                               Effective Date.  This Seventh Amendment shall
be effective as of Effective Date.

 

3.2                               Scope of Seventh Amendment.  The Original TSA
is amended only as expressly modified by this Seventh Amendment.  Except as
expressly modified by this Seventh Amendment, the terms of the Original TSA
remain unchanged, and the Original TSA is hereby ratified and confirmed by the
Parties in all respects.  In the event of any inconsistency between the terms of
the Original TSA and this Seventh Amendment, this Seventh Amendment shall
prevail to the extent of such inconsistency.

 

3.3                               Representations and Warranties.  Each Party
represents and warrants that this Seventh Amendment has been duly authorized,
executed and delivered by it and that each of this Seventh Amendment and the
Original TSA constitutes its legal, valid, binding and enforceable obligation,
enforceable against it in accordance with its terms, except to the extent such
enforceability may be limited by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity.

 

3.4                               No Waiver.  Except as expressly provided
herein, the execution and delivery of this Seventh Amendment shall not be deemed
or construed to (i) constitute an extension, modification or waiver of any term
or condition of the Original TSA, (ii) give rise to any obligation on the part
of any Party to extend, modify or waive any term or condition of the Original
TSA, or (iii) be a waiver by any Party of any of its rights under the Original
TSA, at law or in equity.

 

3.5                               Reaffirmation.  Each Party hereby reaffirms
each and every representation, warranty, covenant, condition, obligation and
provision set forth in the Original TSA, as modified hereby.

 

3.6                               Choice of Law.  This Seventh Amendment shall
be subject to and governed by the laws of the State of New York, excluding any
conflicts of law, rule or principle that might refer to the construction or
interpretation of this Seventh Amendment to the laws of another state.

 

3.7                               Jurisdiction.  Each Party hereby submits to
the exclusive jurisdiction of any state court of Delaware located in Wilmington,
Delaware (without recourse to arbitration unless both Parties agree in writing),
and to service of process by certified mail, delivered to the Party at the most
recent designated address.  Each Party hereby irrevocably waives to the fullest
extent permitted by applicable law, any objection to personal jurisdiction,
whether on grounds of venue, residence or domicile.

 

--------------------------------------------------------------------------------


 

3.8                               Waiver by Jury Trial.  Each Party further
waives, to the fullest extent permitted by Applicable Law, any right it may have
to a trial by jury in respect of any proceedings relating to this Seventh
Amendment.

 

3.9                               Severability.  If any Article, Section or
provision of this Seventh Amendment shall be determined to be null and void,
voidable or invalid by a court of competent jurisdiction, then for such period
that the same is void or invalid, it shall be deemed to be deleted from this
Seventh Amendment and the remaining portions of this Seventh Amendment shall
remain in full force and effect.

 

3.10                        Counterparts; Facsimile Signatures.  This Seventh
Amendment may be executed by the Parties in separate counterparts and delivered
by electronic or facsimile transmission or otherwise and all such counterparts
shall together constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

Execution Version

 

IN WITNESS WHEREOF, the Parties have executed this Seventh Amendment as of the
Effective Date.

 

MORGAN STANLEY CAPITAL GROUP INC.

 

 

 

 

 

By:

/s/ Martin Mitchell

 

 

 

 

Name:

Martin Mitchell

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

TRANSMONTAIGNE PARTNERS L.P.

 

 

 

 

By:

TransMontaigne GP L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Erik B. Carlson

 

 

 

 

Name:

Erik B. Carlson

 

 

 

 

Title:

Executive Vice President

 

 

Signature Page to Seventh Amendment to Southeast/Collins TSA

 

--------------------------------------------------------------------------------